UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

AMARA DAHN,
                                                             DECISION & ORDER
                              Plaintiff,
                                                             18-CV-327P
               v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________




                                PRELIMINARY STATEMENT

               Plaintiff Amara Dahn (“Dahn”) brings this action pursuant to Section 205(g) of

the Social Security Act (the “Act”), 42 U.S.C. § 405(g), seeking judicial review of a final

decision of the Commissioner of Social Security (the “Commissioner”) denying her applications

for Supplemental Security Income and Disability Insurance Benefits (“SSI/DIB”). Pursuant to

the Standing Order of the United States District Court for the Western District of New York

regarding Social Security cases dated June 1, 2018, this case has been reassigned to, and the

parties have consented to the disposition of this case by, the undersigned. (Docket ## 6, 20).

               Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 15, 18). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.
                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)    whether the claimant is currently engaged in substantial
                      gainful activity;

               (2)    if not, whether the claimant has any “severe impairment”
                      that “significantly limits [the claimant’s] physical or mental
                      ability to do basic work activities”;

               (3)    if so, whether any of the claimant’s severe impairments
                      meets or equals one of the impairments listed in Appendix
                      1 of Subpart P of Part 404 of the relevant regulations;

               (4)    if not, whether despite the claimant’s severe impairments,
                      the claimant retains the residual functional capacity
                      [(“RFC”)] to perform his past work; and

               (5)    if not, whether the claimant retains the [RFC] to perform
                      any other work that exists in significant numbers in the
                      national economy.




                                                 3
20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.    Dahn’s Contentions

               Dahn contends that the ALJ’s determination that she is not disabled is not

supported by substantial evidence and is the product of legal error. (Docket ## 15-1, 19).

Specifically, Dahn argues that the ALJ mischaracterized the record in evaluating the debilitating

effects of her migraines, rendering his RFC assessment unsupported by substantial evidence.

(Docket ## 15-1 at 14-18; 19 at 1-2). Dahn also claims that the ALJ erred by failing to evaluate

whether she suffers from bipolar disorder at step two. (Docket # 15-1 at 20 n.3). Next, Dahn

maintains that the ALJ’s mental RFC assessment is flawed because he improperly relied upon

the stale opinions of the agency consultants. (Docket ## 15-1 at 18-21; 19 at 2-3). Finally, Dahn

maintains that the ALJ’s physical RFC assessment is flawed because the ALJ discounted the

only medical opinion of her physical capabilities contained in the record. (Docket ## 15-1 at

21-25; 19 at 3-4).



III.   Analysis

       A.      The ALJ’s Assessment of Dahn’s Migraines

               I turn first to Dahn’s argument that the ALJ mischaracterized the record

concerning her history of and treatment for migraines. (Docket ## 15-1 at 14-18; 19 at 1-2). The


                                                  4
ALJ determined that Dahn’s migraines, although a severe impairment, did not cause any

additional functional limitations because the medical record demonstrated that the impairment

“did not require much more intervention on a regular basis” other than a few visits to the

emergency department. (Tr. 21). According to the ALJ, treatment notes indicated “sporadic”

treatment for migraines, primarily around the time of her patent foramen ovale closure procedure

(“PFO procedure”) in March 2015, and “specialized treatment with a neurologist,” involving

Botox injections, that did not begin until August 2016, approximately six months before the

administrative hearing. (Id.).

               Based upon my review of the record, I agree that the ALJ’s one-paragraph

discussion of the medical evidence relating to Dahn’s migraines suggests that the ALJ

overlooked or ignored the records reflecting Dahn’s longstanding migraine treatment with

neurologist Michael J. Battaglia (“Battaglia”), DO, which began as early as October 2011.

(Tr. 520-21). At that time, Dahn suffered weekly headaches and bi-weekly migraines,

characterized by prostration, nausea, photophobia, and phonophobia. (Id.). Battaglia prescribed

daily prophylactic medication, as well as abortive medication to treat the onset of

migraine-related symptoms. (Id.).

               Battaglia and his staff continued to treat Dahn for migraine for the next five years.

(Tr. 522-23, 525, 527, 529, 531, 533, 535-36, 538, 565, 570, 572, 576, 578-79, 592). While

there were periods in which Dahn’s medications successfully reduced the frequency and intensity

of her migraines (Tr. 523, 525, 527, 533), she continued to experience migraines and medication

side-effects, necessitating emergency department visits and modifications to her course of

treatment by Battaglia. (Tr. 261-67, 273-75, 352, 369-72, 527, 531, 535-36, 538, 572).

Although Battaglia expressed hope that the March 2015 PFO procedure would reduce the


                                                 5
incidence of Dahn’s migraines (Tr. 565), the ALJ’s suggestion that the timing of Dahn’s

migraine complaints primarily coincided with the PFO procedure is simply inaccurate. Rather,

the entirety of her medical record reflects complaints of migraine pain, including during periods

well before and well after the PFO procedure. (See, e.g., 261-67, 273-75, 352, 520-21, 535-36,

538, 572).

               Beginning in August 2016, Dahn began treatment with a new neurologist, Marc

Frost (“Frost”), MD, at Dent Neurologic Institute, for several neurological issues, including

ongoing migraines. (Tr. 788-91). At the time, she reported suffering three to six migraines per

week, ranging in severity from mild to severe, with symptoms of nausea and vomiting. (Id.).

Frost recommended treatment with a new medication regimen, Botox injections, occipital nerve

blocks, and trigger point injections. (Tr. 784).

               Although the ALJ mentions Battaglia by name in his decision (Tr. 20), he does so

in the context of discussing Dahn’s ankle and spine impairments, not in the context of her

migraine headaches. The sole reference to Battaglia by name, and the context in which it was

made, does not demonstrate the ALJ’s understanding that Battaglia was a neurologist who had

provided ongoing migraine management treatment to Dahn. Compounding the uncertainty is the

fact that Battaglia’s treatment records are interspersed in an exhibit containing treatment records

from several other physicians, including an otolaryngologist, orthopedic surgeon, audiologist,

and gastroenterologist. (See generally Tr. 519-92).

               In other words, although Battaglia provided Dahn with ongoing treatment to

address her migraine headaches from 2011 through 2016, the ALJ identified only her emergency

department visits, “mentions” of migraine in her treatment notes, “sporadic” migraine treatment

primarily in March 2015 that “appear[s] to coincide” with the PFO procedure, and her treatment


                                                   6
with neurologist Frost “that did not occur until August 2016.” (Tr. 21). Thus, the majority of

Dahn’s migraine treatment, which occurred with Dr. Battaglia, is not discussed by the ALJ or

even mentioned by him in support of his conclusions. This omission is especially concerning

because Dahn testified that migraine-associated absences were her primary impediment to

full-time employment. (Tr. 40). Although an ALJ is not required to discuss every piece of

evidence submitted, and his failure to do so does not necessarily demonstrate that he did not

consider the evidence, see Santos v. Astrue, 709 F. Supp. 2d 207, 211 (S.D.N.Y. 2010), “the ALJ

may not ignore or mischaracterize evidence of a person’s alleged disability.” Seignious v.

Colvin, 2016 WL 96219, *4 (W.D.N.Y. 2016) (alterations, citations, and quotations omitted).

Indeed, where “the ALJ’s supporting rationale for his . . . RFC assessment [is] based on several

mischaracterizations of the record,” the resulting RFC assessment is “legally flawed and

unsupported by substantial evidence.” Seignious v. Colvin, 2016 WL 96219 at *5; see also King

v. Colvin, 2016 WL 1398987, *4 (W.D.N.Y. 2016) (“[w]here an ALJ mischaracterizes the

evidence or relies on only the portions of the record that support a conclusion of ‘not disabled,’ a

remand is necessary”); Ellis v. Colvin, 29 F. Supp. 3d 288, 302 (W.D.N.Y. 2014) (“[i]t was

plainly improper for the ALJ to bolster his own RFC assessment with a blatant misstatement of

the record”).

                The ALJ’s failure to acknowledge that Battaglia was a specialist, or that he

provided regular, ongoing treatment for Dahn’s migraines leads me to conclude that the ALJ

likely overlooked or ignored the bulk of Battaglia’s treatment notes. Further, because the ALJ

relied upon the apparent absence of ongoing treatment with a specialist until 2016 in determining

that Dahn’s migraines did not interfere with her functioning, this Court cannot conclude that the

ALJ’s error in reviewing this evidence was harmless. See Roscoe v. Berryhill, 2018 WL


                                                 7
4519880, *8 (W.D.N.Y. 2018) (“[n]ot only could the additional . . . treatment records have

affected the ALJ’s RFC determination, but they also might have altered his credibility

assessment, as well as his assessment of the proper weight to be afforded to the medical

opinion[s] [of record]”); Vasquez v. Berryhill, 2018 WL 824183, *3 (D. Conn. 2018) (remanding

for new credibility determination and re-weighing of opinion evidence based on ALJ’s “factually

inaccurate” reading of the record related to his view that plaintiff only engaged in “conservative

treatment”); see also George v. Comm’r of Soc. Sec. Admin., 2019 WL 608850, *3-4 (W.D.N.Y.

2019) (ALJ “plainly” misstated treatment notes from treating physician regarding observations

that were “important – and indeed material – to the ALJ’s evaluation of [claimant’s] claims” of

disability; “[u]nder the circumstances, there is good reason to conclude that the ALJ’s

determination was indeed affected by this misstatement of the record”). “Under such

circumstances, I conclude that remand is appropriate to permit the ALJ to consider the entirety of

[the treatment notes] and to determine whether such consideration affects the determination of

disability.” Roscoe v. Berryhill, 2018 WL 4519880 at *8.

       B.      Dahn’s Remaining Contentions

               As noted above, Dahn advances several other arguments she believes require

remand. In light of the findings discussed above, however, the Court need not reach Dahn’s

remaining contentions. See, e.g., George v. Comm’r of Soc. Sec. Admin., 2019 WL 608850 at *3

(“[b]ecause this [c]ourt finds that remand is required by the ALJ’s material factual inaccuracy, it

does not address [claimant’s] latter two arguments”). Although I do not reach the remaining

contentions, on remand the ALJ should consider whether Dahn’s bipolar disorder should be

evaluated at step two, and whether updated medical opinions are warranted in view of the ALJ’s




                                                 8
observation that Dahn experienced “a significant decline in functioning” (Tr. 21) after the

opinions – which are the only opinions of record – were issued.



                                        CONCLUSION

               For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 18) is DENIED, and Dahn’s motion for judgment on the pleadings (Docket

# 15) is GRANTED to the extent that the Commissioner’s decision is reversed, and this case is

remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.



                                                                s/Marian W. Payson
                                                              MARIAN W. PAYSON
                                                            United States Magistrate Judge

Dated: Rochester, New York
       August 29, 2019




                                                9
